Tatum™ Create more value. Executive Services Agreement April 2, Mr. Torn Paulsen, Non-Executive Chairman eMagin Corporation 10500 NE 8th Street, Suite 1400 Bellevue, WA 98004 Dear Tom: Tatum, LLC ("Tatum," "we," or "us") is pleased that eMagin Corporation (the "Company," "you" or "your") desires to employ Paul Campbell, a member of Tatum (the "Employee"). The Employee will become the interim Chief Financial Officer of the Company effective as of the date Michael D. Fowler, a member of Tatum and the current interim Chief Financial Officer of the Company, resigns (which is expected to be on or about April 12; 2008). This letter along with the terms and conditions attached as Exhibit A and any other exhibits or schedules attached hereto (collectively, the "Agreement") confirms our mutual understanding of the terms and conditions upon which we will make available to you the Employee and Tatum's intellectual capital to the Employee for use in connection with the Employee's employment relationship with you. Tatum's intellectual capital will include a designated corroborating Tatum resource ("Corroborating Resource") who will be available to the Employee on an as needed basis for guidance and counseling. Effective as of April 3, 2008, the Employee will become your employee serving in the capacity set forth above and, if applicable, a duly elected or appointed officer of the Company. The Employee will work on a full-time basis and be subject to the supervision, direction and control of and report directly to the Company's management. While the Employee will remain a member of Tatum and have access to Tatum's intellectual capital to be used in connection with the Employee's employment relationship with you, we will have no supervision, direction or control over the Employee with respect to the services provided by the Employee to you. You will pay directly to the Employee a salary of $24,500 a month ("Salary"). In addition, you will reimburse the Employee for out-of-pocket expenses incurred by the Employee to the same extent that you reimburse other senior managers for such expenses, In addition, you will pay directly to Tatum a fee of $10,500 a month plus $300 for each business day during the term of this Agreement for the Corroborating Resource ("Fees"). The parties acknowledge and agree that the Salary and Fees set forth above are based upon this Agreement having a minimum term of three months (the "Minimum Term"). In the event you terminate this Agreement prior to the expiration of the Minimum Term other than for the Employee's material failure to perform the obligations of his or her position with the Company, provided the Employee fails to cure such breach within 10 days after receipt of written notice of such breach, you agree that the Salary shall be retroactively increased to $1,750 a day and the Fees shall be retroactively increased to $750 a day. You agree to pay upon the termination of this Agreement a lump sum amount (i) to the Employee equal to the difference between the Salary actually paid and the Salary that should have been paid taking into account the retroactive adjustment, and (ii) to Tatum equal to the difference between the Fees actually paid and the Fees that should have been paid taking into account the retroactive adjustment. Payments to the Employee shall be made one pay period in advance on each payroll date via the Company's standard payroll, and in accordance with expense reimbursement policies. The Company will pay Tatum the monthly Fees one month in advance, with the first payment due upon execution of this Agreement. The second payment and every payment thereafter will be paid in advance before each month-end related to the following month. Payment instructions are set forth in Exhibit A. 1 Except as specifically provided for herein, you will have no obligation to provide the Employee with any health insurance benefits or equity or cash bonuses. In lieu of the Employee participating in the Company-sponsored employee health insurance plans, the Employee will remain on his or her current health insurance plans. As an employee, the Employee will be eligible for any Company employee retirement and/or 401(k) plan and for vacation and holidays consistent with the Company's policy as it applies to senior management. The Employee will be exempt from any delay periods otherwise required for vacation and holiday eligibility. You will have the opportunity to make the Employee a permanent, full-time member of Company management at any time during the term of this Agreement by entering into another form of Tatum agreement, the terms of which will be negotiated at such time. As a condition to providing the services hereunder, we require a security deposit in an amount equal to $35,000 (the "Deposit"), which will only be used by us under the limited circumstances described on Exhibit A. The Deposit previously received from the Company in that amount in connection with the contract between the Company and Tatum dated December 26, 2007 will be retained to satisfy this requirement. The Company will provide Tatum or the Employee with written evidence that the Company maintains directors' and officers' insurance covering the Employee in an amount reasonably acceptable to the Employee at no additional cost to the Employee, and the Company will maintain such insurance at all times while this Agreement remains in effect. Furthermore, the Company will maintain such insurance coverage with respect to occurrences arising during the term of this Agreement for at least three years following the termination or expiration of this Agreement or will purchase a directors' and officers' extended reporting period or "tail" policy to cover the Employee. The Company acknowledges to Tatum and the Employee that, as of the date of this Agreement, it is -­and has been for a considerable period of time in dire financial condition, having suffered extensive losses, negative EBITDA, and insufficient cash-flow. As a result, Company has been unable to obtain further credit or investment and may well need to consider reorganization or liquidation in bankruptcy. Although the Employee will endeavor to assist the Company in finding alternatives to bankruptcy, Tatum and the Employee offer no assurances that the Company can otherwise be restructured or that the Company's distressed condition can be reversed. We appreciate the opportunity to serve you and believe this Agreement accurately reflects our mutual understanding. We would be pleased to discuss this Agreement with you at your convenience. If the foregoing is in accordance with your understanding, please sign a copy of this Agreement and return it to my attention. Sincerely, Tatum, LLC /s/ Charles R. Gottschalk Charles R. Gottschalk Managing Partner, Pacific Northwest By: /s/ Thomas Paulsen Name: Thomas Paulsen Title: Non-Executive Chairman 2 Exhibit A Terms and Conditions 1.Relationship of the Parties. The parties agree that Tatum will be serving the Company as an independent contractor for all purposes and not as an employee, agent, partner of, or joint venturer with the Company and that the Employee will be serving the Company as an employee of the Company for all purposes and not as an independent contractor. 2.Payment Terms. Payments to Tatum should be made by electronic transfer in accordance with the instructions set forth below or such alternative instructions as provided by Tatum from time to time. Any amounts not paid when due may be subject to a periodic service charge equal to the lesser of L5% per month and the maximum amount allowed under applicable law, until such amounts are paid in full, including assessed service charges. In lieu of terminating this Agreement, Tatum may suspend the provision of services (including the Employee's services) if amounts owed are not paid in accordance with the terms of this Agreement Bank Name: Wells Fargo, N.A. Branch: San Francisco Account Name: Tatum, LLC Account Number: 4121546642 Routing Number for ACH Payments: 121000248 Swift Code: WFBIUS6S Please reference Company name in the body of the payment. 3.Deposit.
